Citation Nr: 1341626	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1960 to December 1963.  

This matter is before the Board of Veterans' Appeal (Board) on appeal of May 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin.  In the May 2009 decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  In February 2011, the RO denied entitlement to service-connection claim for chronic back pain.

This appeal was previously before the Board in September 2012, when it was remanded to schedule the Veteran for a hearing.  He appeared at a hearing before the undersigned in May 2013.  A transcript of the hearing is in the electronic record (Virtual VA).  

The Board has reviewed the Veteran's records in Virtual VA prior to rendering a decision in this case. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability of the right ear.

2.  Current hearing loss disability in the left ear was first demonstrated many years after service and is not the result of a disease or injury in service.  

3.  Current tinnitus was first demonstrated many years after service and is not the result of a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided with a notice letter for his claims for service connection for hearing loss and tinnitus in February 2009.  This letter contained all required notification, and were provided prior to the initial adjudication of the claims.  The Board concludes that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  All treatment records have been obtained determined to be unavailable.  The Veteran was afforded an examination that yielded a medical opinion.  The opinion considered an accurate history, was definitive and was supported by a rationale.  Hence, it was adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims, and the Veteran was given an additional 60 days in which to determine if he could obtain medical records from his former employer, although he also expressed the belief that he doubted this would be possible.  No such records have been received from the Veteran, nor has he submitted a release that would enable VA to obtain these records on his behalf.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed bilateral hearing loss and tinnitus as a result of noise exposure during active service.  He states that these disabilities began in basic training when someone discharged a rifle near his left ear.  He argues that he has had hearing loss and tinnitus ever since this incident and his claim form dates his hearing loss and tinnitus to February 1960.  The Veteran also contends that he sustained further noise exposure from being around, and repairing, generators during service.  He states that he has had very little post service noise exposure, and that any hearing loss must be the result of noise exposure in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If organic diseases of the nervous system such as sensorineural hearing loss or tinnitus become manifest to a degree of 10 percent within one year of separation from active service, then these diseases are presumed to have been incurred during active service, even though there is no evidence of them during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  As noted, these diseases include organic diseases of the nervous system such as sensorineural hearing loss, so the Board will consider whether or not continuity of symptomatology is demonstrated for each of these disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records include the report of an examination conducted when he entered active service, which shows that his hearing was normal.  An audiogram was not conducted.  He answered "no" to a history of ear, nose, and throat trouble on a Report of Medical History he completed at that time.  

A January 1960 audiogram in graph form is included in the service treatment records.  It does not show hearing loss as defined in 38 C.F.R. § 3.385.

The service treatment records are negative for any evidence of complaints or treatment pertaining to hearing loss or tinnitus.  The November 1963 discharge examination states that his hearing was 15/15 on whispered voice test for each ear.  This examination report also includes the results of audiometric testing.  This shows that the Veteran's auditory thresholds were -5 at the frequencies of 500, 1000, 2000, 3,000, and 4,000 Hertz for each ear.  The testing standard was not reported.  The Veteran answered "yes" to a history of ear, nose, or throat problems on a Report of Medical History he completed at this time.  However, the physician's summary and elaboration indicates that this may have referred to a one time bout of tonsillitis in 1959 and mumps as a child.  

The post service medical records from J.J.H., M.D. show that the Veteran was seen with complaints of a cupped feeling of the left ear in January 1999.  The Veteran reported that his noise exposure included hunts, snowmobiling, motorcycling, and occasional use of chain saws and power tools.  Military noise exposure was not noted.  It was indicated that there was no history of acoustic trauma.

He was reportedly retired from his job as an engineer.  The Veteran related that he had experienced a plugged feeling in his left ear for the past year.  Occasionally the ear would pop after which he would have better hearing for a few seconds, and then would return to the reduced state of hearing.  

The Veteran said he was not sure what precipitated this.  About a year earlier he had been shooting his gun and noticed some changes in his left ear but after rethinking it he believed it was something that had just been gradually occurring and did not necessarily come about after shooting his gun.  His tinnitus was intermittent and in the left ear only.  The examiner stated that after reviewing an audiogram conducted at that time the possible causes of the hearing loss were sensorineural hearing loss, asymmetric hearing loss, or even acoustic neuroma.  

Records from Dr. J.J.H., dated in February 2007, report that the Veteran had not been seen since 1999.  The Veteran was experiencing difficulty with his left ear.  He was noted to have had a tube placed in the left ear three or four years earlier.  The Veteran was currently experiencing hearing loss and a plugged up feeling in his left ear.  An audiogram was conducted, and the assessment was essentially normal hearing sensitivity in the right ear and mixed hearing loss in the left ear.  

On examination, the right ear was normal and the left middle ear was filled with fluid.  The doctor explained to the Veteran that a malfunction of the Eustachian tube was the most likely cause of his problem.  An audiogram was reviewed, and the examiner explained to the Veteran that he had a mixed hearing loss.  He also explained the ceiling of what portion of his hearing loss would be a sensorineural component.  

A January 2009 magnetic resonance imaging (MRI) study ruled out a neuroma and the impression became sensorineural hearing loss of the left ear.  Some changes of the left mastoid area were shown, which required additional testing to try and explain the pain he was experiencing in that area.  A follow up record showed that there was minimal fluid in the mastoid air cells.  The impressions included sensorineural hearing loss, tinnitus, and otalgia, all on the left. 

In a February 2009 statement, J.S. reported that she had lived with the Veteran for 14 years, and had noted his hearing difficulties during that time.  She also reported that she had observed his problems with tinnitus during the 14 years she had known him. 

The Veteran was afforded a VA audio examination in September 2010.  The claims folder was reviewed by the examiner.  The examiner reported the Veteran's contentions that he had been exposed to the noise caused by the generators he repaired while overseas for 18 months; that an automatic rifle was discharged next to his left ear in boot camp; and that he had experienced constant tinnitus in his left ear since that time.  Tinnitus in the right ear had started at some point since that time, which could be intermittent.  

The Veteran denied exposure to target shooting, hunting, chainsaws, power tools, motorcycling, snowmobiling, power boating, and loud music.  A history of tubes in the left ear was shown, but these had now been removed.  An audiogram showed auditory thresholds of 10, 25, 25, 15, and 10 decibels for the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was between 94 percent and 100 percent.  All of the results for the left ear are not legible, but they do show auditory thresholds of 60, 110, and 110 at the frequencies of 500, 2000, 3000 Hertz, and this easily meets the requirements of 38 C.F.R. § 3.385.  Speech discrimination was less than 70 percent.  Otoscopic examination showed clear ear drums, and the tympanic membranes were unremarkable.  The diagnoses were unilateral sensorineural hearing loss, and subjective tinnitus.  

The September 2010 examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were due to or the result of military noise exposure.  The examiner reported review of the January 1960 audiogram strip and said it indicated auditory thresholds of zero decibels or better at the time of induction.  When compared to the auditory thresholds obtained at discharge, there was no shift in hearing during service.  Therefore, it was highly unlikely that any noise exposure in service was contributing to the Veteran's current hearing loss.  The Veteran's contradictory reports of post service noise and the consistency of his tinnitus were also noted, and the examiner believed it more likely that the source of the Veteran's left ear mixed hearing loss was also the cause of his tinnitus.  

At the Veteran's May 2013 hearing, the Veteran described the incident in basic training when a gun was fired near his left ear.  He reported experiencing immediate pain in the left ear.  He also described noise exposure from maintaining generators while stationed in Turkey, as well as exposure to jet engine noise.  The Veteran said that his tinnitus had been constant since that time.  He added that his post service noise exposure had been minimal, such as annual deer hunting.  Hearing protection was used while hunting.  The Veteran also testified that he did not have a separate audiogram at discharge, and that they must have used a previous audiogram for the results in his discharge examination.  The Veteran concluded by stating he had problems with his hearing immediately after discharge, and that his symptoms have continued up to the present.  See Transcript.  

Analysis

The private audio examination in 2007 and the September 2010 audio examination show that the Veteran does not have right ear hearing loss disability as defined by VA regulation, and there is no other evidence of hearing loss in the right ear in the record.  At the hearing, the Veteran's representative acknowledged that right ear hearing loss disability had not been found, and the Veteran did not contradict these reports.  As there is no current hearing loss disability of the right ear, there is no basis for a grant of service connection.  38 C.F.R. §§ 3.303(a), 3.385.  

The record demonstrates that a left ear hearing loss has been present since at least 1999.  

Although left ear hearing loss was not specifically noted during service, or within one year of discharge from service.  The Veteran's reports of in-service noise exposure are credible.  Hence an in-service injury is shown.  

The only two audiograms conducted during service show normal hearing, and there is no medical evidence of hearing loss to a degree of 10 percent within the first year of service.  This precludes service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is also competent to report a continuity of symptomatology beginning in service.  The Board must assess the credibility of these reports.  The Veteran did not report hearing loss at the time of his service separation, nor did he report any military history of acoustic trauma or hearing loss when his history was solicited during treatment in 1999.  Further, while the Veteran now reports essentially no post-service noise exposure, he provided a fairly extensive report of post-service noise exposure when seen in 1999.  Even when seen in 2007, he apparently did not report in service hearing loss or hearing loss continuing since service.

The reports from J.S. show hearing loss and tinnitus in approximately 1995, which is consistent with the 1999 report of symptoms dating back a few years.  Her report does not serve to link hearing loss or tinnitus to service.

The only competent medical opinion as to nexus was provided by the September 2010 VA examiner.   The examiner interpreted the January 1960 audiogram, the audiogram recorded in the discharge examination, and found that there had been no shift in the Veteran's hearing during service.  Based on this lack of a shift as well as the excellent hearing noted at discharge, and the post service records, the examiner opined that the current hearing loss was not related to noise exposure during service.  

The weight of the evidence is thus against a finding that there is a nexus between current left ear hearing loss and service.  As such reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b).

The record documents current tinnitus.  The September 2010 VA examiner opined that tinnitus was the result of the Veteran's hearing loss of the left ear.  As this examiner also opines that the hearing loss of the left ear is not due to service, it follows that tinnitus is not due to service.  

In contrast, the Veteran has stated that he began to experience tinnitus during service and has continued to experience this condition to the present.  He is competent to report the presence of tinnitus as well as when tinnitus began.  Charles v. Principi, 16 Vet App 370 (2002).  However, his reports are not credible.  Tinnitus was not reported on the November 1963 discharge examination.  More importantly, the Veteran did not report tinnitus on the medical history he completed at that time.  His assertion of constant tinnitus since service is again contradicted by the January 1999 private medical records that contain no history dating back to service, and that the tinnitus was intermittent and only in the left ear.  His recent denials of post service noise exposure also contradict what he told the January 1999 private examiner.  The most probative evidence is against finding that current tinnitus is related to service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran was provided a VA examination of his back in November 2010.  The examiner opined that his current back disability was not related to symptoms treated during service.  However, at the May 2013 hearing, the Veteran and his representative noted that a January 1960 X-ray study showed a minor list to the right of the lumbar spine.  The X-ray study from the November 2010 examination continued to show a mild right apex curvature.  The examiner did not discuss the significance of this finding, if any, in the report the Veteran's complaint of back pain on his Report of Medical History at discharge, nearly three years after the previous treatment for back pain.  Clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his back.  The claims folder must be made available to the examiner, and the report should state that it has been reviewed.  After the completion of the examination and review of the claims folder, the examiner should answer the following:
 
a) For each back disability that is diagnosed, is it as likely as not related to active service, to include the back pain for which the Veteran was treated in service?

b) Regardless of the opinion in (a), does the list of the spine to the right that was shown on the January 1960 X-ray study represent a disability, or is this a normal variation?  If it is determined to be a disability, is it an acquired disability or a congenital defect or disease?

c) If the list of the spine shown in service is determined to represent an acquired disability, is there clear and unmistakable (undebateable, with which reasonable minds could not disagree) evidence that it existed prior to entering active service?  If so, is there clear and unmistakable evidence that it was not aggravated (underwent a permanent increase in severity beyond the natural progression) during service?

d) If the list of the spine shown in service is congenital, is it considered to be a defect or a disease?  If a defect, is there evidence of a superimposed disability?  If a disease, is it as likely as not that it was aggravated during service? 

e) Is it as likely as not that the mild right apex curvature shown on the November 2010 examination is the same as the list shown in service, or otherwise related? 

f) If the list and the apex are related, are they as likely as not the cause of the Veteran's complaints of back pain both in service and at present?

The reasons for all opinions should be provided.  If the examiner is unable to provide any requested opinions, the reasons for the inability should be provided, and any missing evidence that might enable them to provide the opinion should be identified.  
If this evidence is obtained, the claims folder should be returned to the examiner in order to furnish the remainder of the opinion. 

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


